Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2016

                                     No. 04-16-00261-CV

                      IN THE INTEREST OF A.A.V., JR., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01521
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellant is represented on appeal by appointed counsel. The appellant’s brief was due
to be filed on June 27, 2016. On June 30, 2016, appellant’s counsel filed a motion for extension
of time to file the brief. The motion is GRANTED. Appellant’s brief must be filed no later than
July 18, 2016.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court